       Case: 1:21-cv-01348-DAP Doc #: 6 Filed: 08/26/21 1 of 4. PageID #: 33




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

KENNETH BURNHAM, et al.,                         )           Case No. 1:21-cv-1348
                                                 )
                                                 )
       Plaintiffs,                               )           Judge Dan Aaron Polster
                                                 )
       v.                                        )
                                                 )
CAROLYN A. FRIEDLAND, in her                     )           OPINION AND ORDER
Official Capacity as a Judge/Actor of            )
the State of Ohio,                               )
                                                 )
       Defendant.                                )

       Before the Court is Plaintiffs’ Motion to Alter or Amend the Court’s Judgment pursuant to

Fed. R. Civ. P. 59(e), ECF Doc. 5. For the following reasons, Plaintiffs’ Motion is DENIED.

       I.      Background

       Much of the background can be found in the Court’s July 22, 2021 Opinion and Order.

ECF Doc. 3. Pursuant to a 2004 contract, Plaintiffs purchased and owned a facility and the

operating rights to a substantial waste-water and treatment facility, a licensed Ohio public utility

incorporated in the State of Delaware and located in Cuyahoga County Ohio. ECF Doc. 1 at 2. On

or about December 28, 2018, in her official capacity as a Judge of the Cuyahoga County Common

Pleas Court, Carolyn A. Friedland (“Judge Friedland”) issued through an official act, a judicial

summary judgment order in U.S. Bank, N.A. vs Columbia Park East MHP, LLC, et al. CV 17-

887110. Plaintiffs contends that Judge Friedland’s summary judgment order amounted to a taking

of Plaintiffs’ property without just compensation and deprived Plaintiffs of their right to due

process because she failed to order the mandatory constitutional payment of just compensation to




                                                 1
       Case: 1:21-cv-01348-DAP Doc #: 6 Filed: 08/26/21 2 of 4. PageID #: 34




Plaintiffs in violation of the 5th and 14th Amendments of the United States Constitution and the

Constitution of the State of Ohio. ECF Doc. 4.

       On July 22, 2021, this Court sua sponte dismissed the above-captioned matter based upon

the doctrine of judicial immunity. Specifically, the Court held that it has been principally

established that judicial officers are immune from liability for actions taken in their official

capacity even when such acts are in excess of their jurisdiction and are alleged to have been done

maliciously and corruptly. See Stump v. Sparkman, 435 U.S. 349, 98 S. Ct. 1099 (1978). The Court

held that Plaintiffs have failed to overcome judicial immunity because (1) the challenged actions

were taken in the judge’s judicial capacity; and (2) the challenged actions were judicial in nature,

and there is no dispute that Judge Friedland had jurisdiction over the matter. Plaintiffs request that

the Court alter or amend its July 22, 2021 Opinion and Order because this matter is not frivolous

and judicial immunity is not absolute in regard to the prohibition against taking property without

just compensation under the Fifth Amendment.

       II.     Discussion

       A court may grant a motion to alter or amend pursuant to Federal Rule of Civil Procedure

59(e) “if there is a clear error of law, newly discovered evidence, an intervening change in

controlling law or to prevent manifest injustice.” GenCorp v. Am. Int’l, 178 F.3d 804, 834 (6th

Cir. 1999) (internal citations omitted). “[C]ourts typically will consider additional evidence

accompanying a Rule 59(e) motion only when it has been newly discovered, and that to [c]onstitute

‘newly discovered evidence,’ the evidence must have been previously unavailable.” Id. A Rule

59(e) motion does not provide plaintiffs another opportunity to argue the merits of their case.

See Sault Ste. Marie Tribe of Chippewa Indians v. Engler, 146 F.3d 367, 374 (6th Cir. 1998). A

motion to alter or amend a judgment must be filed no later than 28 days after the entry of the




                                                  2
         Case: 1:21-cv-01348-DAP Doc #: 6 Filed: 08/26/21 3 of 4. PageID #: 35




judgment. Fed. R. Civ. P. 59(e). The court should use its “informed discretion” in deciding whether

to grant or deny a Rule 59(e) motion. See Huff v. Metro. Life Ins. Co., 675 F.2d 119, 122 (6th Cir.

1982).

         This Court finds no reason to alter or amend its July 22, 2021 Opinion and Order as there

is no clear error of law, newly discovered evidence, intervening change in controlling law, or

manifested injustice. Plaintiffs’ contention that a state judge’s summary judgment order can result

in a Fifth Amendment Takings Clause violation is based in large part on Stop the Beach

Renourishment, Inc., v. Florida Dep't of Envtl. Prot., 560 U.S. 702, 130 S. Ct. 2592, 177 L. Ed. 2d

184 (2010). However, that case is inapposite to this matter. Stop the Beach involved a question of

whether the Florida Supreme Court effected a judicial taking without just compensation in

violation of the Takings Clause of the Fifth Amendment, as applied to the States by the Fourteenth

Amendment. See Stop the Beach, 130 S. Ct. at 2597. This case is entirely different from Stop the

Beach because this case is not a direct appeal from a judgment of the Ohio Supreme Court to the

United States Supreme Court. In any event, the portion of the Supreme Court’s decision in Stop

the Beach that discussed the possibility of a judicial taking was only a plurality, and therefore did

not create binding precedent. See Stop the Beach, 130 S. Ct. at 2597, 2601-10.

         If Plaintiffs believed that Judge Friedland’s summary judgment order issued in 2018 was

unconstitutional, the proper course of action would have been to seek review from the Ohio Court

of Appeals or Ohio Supreme Court. Having failed to do so, Plaintiffs may not make an end run

around that failure by suing Judge Friedland.

         III.   Conclusion

         For the above reasons, this Court stands behind its original judgment, and Plaintiff's

Motion is hereby DENIED.




                                                  3
Case: 1:21-cv-01348-DAP Doc #: 6 Filed: 08/26/21 4 of 4. PageID #: 36




      IT IS SO ORDERED.


                                      /s/ Dan Aaron Polster August 26, 2021
                                      Dan Aaron Polster
                                      United States District Judge




                                  4
